Citation Nr: 0919568	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  94-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the Veteran's service-connected skin disability prior to 
July 1, 2005.  

2.  Entitlement to an effective date earlier than July 1, 
2005, for a total disability rating based on unemployability 
due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to 
April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In a rating decision dated in September 2002, the RO granted 
service connection for skin disability manifested by a scar 
behind the right ear, open comedones, and epidermal cysts on 
the lower, mid, and upper back with a 10 percent rating 
effective April 6, 1992.  The Veteran disagreed with the 
initial rating, the RO issued a statement of the case, and 
the Veteran perfected his appeal as to that issue in 
August 2004.  Then, in a rating decision dated in May 2006, 
the RO increased the rating for the Veteran's service-
connected skin disability from 10 percent to 30 percent 
effective in April 2006, and the Veteran's response was that 
he did not contest the 30 percent rating but said the 
assignment of the 30 percent rating should have been from an 
earlier date.  

The RO treated the Veteran's statement as a notice of 
disagreement with the effective date for the 30 percent 
rating and later, in a rating decision dated in 
February 2008, assigned July 1, 2005, as the effective date 
for a 30 percent rating for the Veterans' service-connected 
skin disability.  At the same time, the RO issued a statement 
of the case on the issue of an earlier effective date for a 
30 percent rating for the Veteran's service-connected skin 
disability, and the Veteran's attorney filed a VA Form 9, 
Appeal to Board of Veterans' Appeals, on the Veteran's 
behalf.  This was accompanied by a letter in which the 
attorney pointed out correctly that the Veteran had 
continuously prosecuted the matter of service connection and 
the resultant rating for his skin disability since 
April 1992, and she presented arguments that specific 
evidence shows the initial rating should have been 30 percent 
at an earlier date than July 1, 2005.  In view of the 
foregoing, the Board has framed the issue before it as 
entitlement to an initial rating in excess of 10 percent for 
the Veteran's service-connected skin disability prior to 
July 1, 2005.  

As to the TDIU claim, the RO, in a rating decision dated in 
March 2007, granted a TDIU effective July 1, 2005.  The 
Veteran's filed a notice of disagreement with that decision, 
the RO issued a statement of the case, and the Veteran has 
perfected his appeal.  

The issue of entitlement to an effective date earlier than 
July 1, 2005, for a TDIU is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From April 1992 through June 2005, the Veteran's service-
connected scar behind the right ear was superficial, 
nondisfiguring, nontender, nonulcerated, and did not cause 
functional impairment.  At no time during the period did the 
service-connected skin disability, including the scar behind 
the right ear, open comedones, and epidermal cysts on the 
lower, mid, and upper back, demonstrate constant exudation, 
constant itching, extensive lesions, or marked disfigurement.  

2.  From August 30, 2002, through June 2005 the disability 
was not manifested by involvement of 20 to 40 percent of the 
entire body, or by involvement of 20 to 40 percent of exposed 
areas affected, or by the need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  


CONCLUSION OF LAW

From April 1992 through June 2005, the criteria for an 
initial rating in excess of 10 percent for skin disability 
manifested by a scar behind the right ear, open comedones, 
and epidermal cysts on the lower, mid, and upper back were 
not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 
7805, 7806 (2002); 38 C.F.R. §§ 4.1, 4.2. 4.10, 4.20, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805, 7806, 7828 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the Veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 
(2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
Veteran bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran, 
who is represented by an attorney, has not contended or 
argued the notice has been defective or that he has suffered 
any prejudice in regard to notice.  The July 2004 statement 
of the case advised the Veteran of rating criteria for skin 
disability as in effect before and after the revisions that 
became effective in August 2002, and the Veteran's attorney 
has presented arguments reflecting recognition of these 
revisions.  

VA has assisted the Veteran in obtaining medical evidence, 
including obtaining VA medical records, and the Veteran has 
been provided multiple VA dermatology examinations over the 
course of the appeal.  All known and available records 
relevant to the issue decided here have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  See 38 C.F.R. § 3.159(c).  
Specifically, in July 2008, the Veteran's attorney stated the 
Veteran has no further information or evidence to give to VA.

The Board finds that VA has substantially complied with the 
notice and assistance requirements and concludes that the 
Veteran is not prejudiced by a decision on the claim at this 
time.  

Factual background

The Veteran's service treatment records show that in 
December 1969 he received treatment, with incision, drainage 
and packing, for a boil on the side of his neck and back.  He 
underwent dressing changes on two successive days afterward.  
No other chronological records note any skin abnormality, and 
at his service separation examination in March 1971, the 
examiner evaluated the Veteran's skin as normal.  

In October 1979, a private physician noted the Veteran had a 
2-centimeter (cm) cyst inferior and anterior to the right 
pinna; the diagnostic impression was sebaceous cyst.  The 
Veteran reported he had had it for four years and said it had 
been growing over the years.  He underwent removal of the 
cyst at La Familia Medical Center in October 1979.  A week 
later, at the time of suture removal, the physician noted the 
wound was clean and dry.  At that time, he noted a few closed 
comedones, and Desquamex was prescribed.  

At a VA Agent Orange Registry examination in January 1987, 
the Veteran gave a history of a lump on the back of the left 
side of the neck about six months ago and said it subsided 
after three to four weeks without treatment.  After 
examination, the impression was history of lump on neck, no 
longer evident.  

At a Board hearing in December 1993, the Veteran testified 
that he presently had a cyst on the back side of his right 
ear.  His representative described the cyst as being 
underneath the flap of the right earlobe and said it looked 
to be about a two centimeters.  The Veteran also pointed to a 
cyst under his chin in his beard, which he said was larger 
than the one behind his ear and which his representative said 
appeared to be whitish in color.  The Veteran also testified 
that he currently had cysts on his back.  

Progress notes from Christopher Fletcher, M.D., show that in 
June 1995 he noted that the Veteran had no active acneiform 
lesions of any kind.  He identified a mobile, nontender 
sebaceous cyst under the chin and another one on the 
Veteran's back, both measuring 1-cm in diameter.  In 
August 1995, Dr. Fletcher excised and removed a sebaceous 
cyst from the Veteran's anterior neck.  Approximately two 
weeks later, the Veteran returned for follow-up, and at that 
time an apparent abscess was noted and incised with 
evacuation of a small amount of pus and blood.  The wound was 
cleaned and bandaged.  In October 1995, the Veteran reported 
no problems since his surgery, and Dr. Fletcher noted the 
wound on the Veteran's neck was clean, dry, healed, 
nontender, and approximately 1/2-cm in size, consistent with 
mostly scar tissue.  

At a VA dermatology examination in May 1996, the examiner 
noted the Veteran's history of having had what was described 
a boil treated with incision and drainage in service, an 
epidermoid cyst removed from behind his right ear in 1979, 
and excision of a cyst by Dr. Fletcher in August 1995.  At 
the May 1996 examination, the Veteran indicated he had had no 
other cysts except the two that were removed plus a 1-cm 
epidermoid cyst present over his right scapula, described as 
asymptomatic.  The Veteran reported that he currently had 
occasional black heads on the sides of his neck and upper 
back.  The examiner said he could find no evidence of a scar 
resulting from the incision and drainage procedure done on 
the neck in 1969, but there were scars visible from the two 
cyst removals in 1979 and 1995.  The examiner also said there 
were multiple open comedones on the Veteran's bilateral neck 
and upper back.  He said he believed theses lesions represent 
an adult form of acne vulgaris.  Under description of skin 
disorder, the examiner wrote acneiform with several scars 
from previous cyst removals and only one cyst present, which 
is over the right scapula.  The examiner said there seemed to 
be no nervous manifestations.  The diagnosis was:  epidermoid 
cyst over the right scapula; history of two previous 
epidermoid cysts removed from the right ear in 1979 and 
anterior neck in 1995; and comedonal acne on the neck and 
upper back.  

At a VA general medical examination in January 1998, the 
examiner noted there were two 1.5-cm acneiform lesions 
present on the Veteran's upper back to the left and right of 
midline.  The examiner said that otherwise, the skin was 
clear.  

In an office record dated in January 1999, Joe Glass, M.D., 
noted the Veteran stated he had two cysts during Vietnam 
which were surgically removed.  Dr. Glass said that on 
examination, there were two 1-cm cysts on the Veteran's mid 
back.  The assessment was sebaceous cysts.  

In a January 1999 letter, John Becker, M.D., reported he had 
examined the Veteran on that date.  He said that on 
examination the Veteran showed evidence of multiple sebaceous 
cysts, all fairly small, on his back.  The physician said two 
of the cysts were about 1-cm in diameter, and he said there 
was evidence of several that had ruptured and formed sinuses 
to the skin.  He said none was infected or inflamed.  

At a VA dermatology examination in March 2000, the examiner 
noted numerous open comedones on the Veteran's neck and 
infra-auricular areas.  He also noted similar lesions along 
the lateral aspects of the Veteran's upper neck, and to a 
much lesser degree, over his upper back.  The examiner said 
he noted five apparent cystic nodules on the mid back, lower 
back, and upper back.  He also noted a well-healed scar 
behind the Veteran's right ear.  The cystic lesions on the 
Veteran's back ranged from 0.5 to 1-cm in diameter.  None was 
ulcerated, exfoliated, or crusting, and the examiner said 
there were no evident associated systemic or nervous 
manifestations.  The Veteran also complained of sometimes 
pruritic, intermittent eruptions, characterized by redness of 
his chest and upper back areas.  The examiner said it was 
unlikely that the Veteran's chest and back rash was related 
in any way to a cyst.  

In a letter report dated in September 2001, a professor of 
dermatology from Boston University School of Medicine, Tania 
J. Phillips, M.D., who reviewed the Veteran's medical 
records, referred to the March 2000 VA dermatology 
examination as the most recent clinical examination of the 
Veteran and said that at that time the skin disorders 
identified included:  numerous epidermal inclusion cysts over 
the mid back, lower back and upper back; a well-healed scar 
behind the right ear; and open comedones on the neck and 
infra-auricular areas as well as over the upper back.  In her 
narrative, Dr. Phillips said that review of the Veteran's 
medical records showed that in 1999 he had several sebaceous 
cysts on his back, none of which looked infected or inflamed.  
In pertinent part, she also said the Veteran's most recent 
physical examination in March 2000 noted open comedones, 
epidermal cysts on the mid, lower, and upper back along with 
a scar behind the right ear.  

At a January 2002 physical examination for admission to a VA 
PTSD day hospital, the Veteran gave a history of having had 
cysts removed from his chin, back, and posterior to his ear.  
The examiner noted multi cysts on the back.  The Veteran 
denied tenderness with palpation or change in consistency 
within the last year.  

At a VA skin examination in July 2002, the examiner said that 
no dermatitis or other inflammation of the skin was present.  
Examination revealed scattered open comedones around the 
Veteran's ears, in the hairline along both temples, and on 
the sides of the neck and upper back.  There were several 
small cysts on the upper back.  There was a 1-cm cystic 
lesion with an overlying puncta on the right scapular area 
and a similar lesion in the middle of the lumbar area.  The 
examiner said there were currently no inflammatory lesions, 
and he said the Veteran does not have excessive scarring.  

At a VA dermatology examination in February 2004, the Veteran 
gave a history of severe "boils" on his back and upper 
chest while he was in Vietnam.  He said that some had been 
treated by corpsmen and physicians.  He said his past history 
had been significant for some acne during high school, mainly 
involving his face.  He reported that he had cysts removed 
from the right preauricular area in 1979 and from under his 
chin in 1995.  In pertinent part, examination revealed a few 
closed comedones on the posterior neck and the back, but 
there were none on the face or post-auricular area.  Over the 
right scapula was a 6 by 5-millimeter dermal nodule with an 
overlying punctum.  The examiner said it was asymptomatic.  
In addition, the examiner noted that the Veteran described a 
pruritic rash on the upper trunk that comes and goes, 
particularly in the summer, and had been going on for three 
to four years.  There were no lesions at the time of the 
examination, and the diagnosis was pruritus, etiology 
unknown, recent onset, unrelated to military experience.  

At a VA Agent Orange Registry examination in May 2004, 
examination of the skin revealed healed acne with no active 
lesions.  

When the Veteran was seen at a VA outpatient contract clinic 
in February 2005, the examiner noted the Veteran had skin-
colored 1/2-cm masses on his back.  One was to the right of T12 
and the other was on the right scapula area.  The assessment 
was lipoma, back and right side.  The examiner did not 
identify any cysts or residuals thereof.  

At a VA dermatology examination in April 2006, the physician 
noted a well-healed slightly hypopigmented 2 by 0.2-cm scar 
behind the right ear.  He described the scar as nearly 
invisible.  The scar was nontender, not inflamed, elevated, 
depressed, or ulcerated.  There was no keloid formation, and 
the scar was not adherent to underlying tissue.  The 
physician stated there was no disfigurement of the head, 
face, or neck.  At the examination, the Veteran reported he 
still has cysts on his neck, and on his upper and middle 
back.  He also reported fine pruritic rash on his chest.  The 
physician stated there were acneiform comedones and acneiform 
cysts, superficial, on the Veteran's neck.  He described them 
as multiple inclusion cysts and comedones on the back of the 
neck below the hairline and said they were not inflamed.  He 
stated that the extent affecting the face and neck was 
40 percent or greater.  The physician also stated there were 
multiple comedones and cysts on the upper and mid back.  The 
lesions were not inflamed.  The physician also said there was 
a fine rash on the Veteran's chest and said the systemic 
manifestation was pruritus.  The physician reported the 
percent of exposed areas affected was between 20 percent and 
40 percent and the percent of total body area affected was 
greater than 5 percent and less than 20 percent.  The 
physician said that chronic dermatitis, chest, was associated 
with the diagnosis of comedones.  The physician also said 
that the comedones and epidermal inclusion cysts had no 
effect on the Veteran's daily activity and also said that 
neither the dermatitis nor the scar behind the right ear had 
any effect on the Veteran's daily activities.  In addition, 
the physician commented that photographs were not taken 
because the epidermal cysts were palpable intradermally and 
would not show on photographs.  

At a VA dermatology examination in September 2006, the 
Veteran said he was still bothered by his skin condition 
although he had not needed to have any skin lesion treated 
over the last 12 months.  The physician noted the Veteran 
said he still kept getting boils on his skin every once in a 
while.  Examination revealed no active skin lesions of either 
acne/chloracne or boils as the Veteran described them.  The 
physician said he did not note any pus-filled blebs or areas 
of skin breakdown, and he said no rashes were present.  The 
physician commented that skin conditions of the type the 
Veteran had had in the past, by and of themselves, are not 
anticipated to cause any problems with his future 
employability even if they recur.  

Laws and regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2008).  Findings sufficiently 
characteristic to identify the disease and the disability 
therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).  

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2008).  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis or for those not fully supported by 
clinical and laboratory findings.  Id.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In deciding the Veteran's claim, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether 
the Veteran is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims.  

As outlined earlier, service connection has been granted for 
skin disability manifested by a scar behind the right ear, 
open comedones, and epidermal cysts on the lower, mid, and 
upper back.  The RO assigned an initial 10 percent rating 
from April 6, 1992, the date of receipt of the Veteran's 
service connection claim and during the course of the appeal 
assigned a 30 percent rating from July 1, 2005.  The Veteran 
has stated that he is satisfied with the 30 percent rating 
from July 1, 2005.  It is entitlement to an initial rating in 
excess of 10 percent prior to that date that is now before 
the Board.  

Rating criteria

The Rating Schedule as it pertains to the skin is found at 
38 C.F.R. § 4.118.  The Veteran's service-connected open 
comedones and epidermal cysts, which some examiners have 
described as acne vulgaris, are not listed in the Rating 
Schedule as in effect prior to revisions that became 
effective August 30, 2002.  

The RO has rated the Veteran's service-connected skin 
disability as analogous to dermatitis or eczema under 
Diagnostic Code 7806, using Diagnostic Code 7899-7806.  See 
38 C.F.R. § 4.27 (2008) (unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99").  The Rating Schedule 
does include specific criteria for scars, but presumably 
because the Veteran's scar behind the right ear does not meet 
the criteria for a compensable rating, the RO rated it with 
the open comedones and epidermal cysts.  The Board will 
consider whether a separate compensable rating may be 
assigned for the service-connected scar. 

In the determination of the appropriate rating for the 
Veteran's service-connected skin disability, it must be noted 
that by regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
evaluating the skin.  

As the Veteran's appeal was pending at the time the 
applicable regulations were amended, the Veteran is entitled 
to consideration under the old criteria, and under the new 
regulations.  VA's General Counsel, in a precedent opinion, 
held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-2003.  In view of 
this, the Board must evaluate the claim of entitlement to a 
higher initial rating from the effective date of the new 
criteria under both the old criteria in the Rating Schedule 
and the current regulations in order to ascertain which 
version is most favorable to the Veteran, if indeed one is 
more favorable than the other.  In this case, one version is 
not more favorable to the Veteran than the other version.  
The Board notes, however, that because the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the Veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or  
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Under the former criteria, disfiguring scars of the head face 
or neck were rated under Diagnostic Code 7800.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).  Slight disfigurement 
warranted a noncompensable rating; a moderately disfiguring 
scar of the head, face, or neck warranted a 10 percent 
rating.  A 30 percent rating required a severely disfiguring 
scar of the head face or neck, and a 50 percent rating 
required that such scarring result in complete or 
exceptionally repugnant deformity of one side of the face or 
in marked or repugnant bilateral disfigurement.  Id.  

Under the former criteria, the 10 percent rating for 
disfiguring scars may be increased to 30 percent or the 
30 percent rating may be increased to 50 percent if there is 
marked discoloration, color contrast, or the like in addition 
to tissue loss and cicatrization.  Likewise, the 50 percent 
evaluation may be increased to 80 percent if there is marked 
discoloration, color contrast, or the like in addition to 
tissue loss and cicatrization.  Id.  

Under the former criteria, a 10 percent evaluation is 
warranted for superficial scars that are poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2002).  Also, under the former criteria, a 
superficial scar that is tender and painful on objective 
demonstration warrants a 10 percent rating.  38 C.F.R. § 118, 
Diagnostic Code 7804 (2002).  Under the former criteria, 
scars could be evaluated on the basis of any related 
limitation of function of the body part they affect.  
38 C.F.R. § 4.118, Diagnostic Coed 7805 (2002). 

Under the former Diagnostic Code 7806 for eczema, a 
noncompensable rating is warranted for eczema with slight, if 
any, exfoliation, exudation or itching, on a nonexposed 
surface or small area.  A 10 percent evaluation is warranted 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
is warranted for constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
requires ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptionally repugnant 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  

The revised Diagnostic Code 7806 provides ratings for 
dermatitis or eczema.  Dermatitis or eczema is to be rated 
under either the criteria under Diagnostic Code 7806 or is to 
be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability.  38 C.F.R. § 4.118 (2008).  

Revised Diagnostic Code 7806 provides that dermatitis or 
eczema that involves less than 5 percent of the entire body 
or less than 5 percent of exposed areas affected, and; no 
more than topical therapy is required during the past 12-
month period, is rated noncompensably (0 percent) disabling.  
Dermatitis or eczema that involves at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period, is 
rated 10 percent disabling.  Dermatitis or eczema that 
involves 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, is 
rated 30 percent disabling.  Dermatitis or eczema that 
involves more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, is rated 60 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).  

The revisions to the rating criteria for skin disabilities 
that became effective August 30, 2002, include the addition 
of Diagnostic Code 7828, which provides ratings for acne, 
including deep acne.  Acne is to be rated either under the 
criteria of Diagnostic Code 7828 or rated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  38 C.F.R. § 4.118, 
Diagnostic Code 7828 (2008).  

Diagnostic Code 7828 provides that superficial acne 
(comedones, papules, pustules, superficial cysts) of any 
extent is rated noncompensably (0 percent) disabling.  Deep 
acne (deep inflamed nodules and pus-filled cysts) affecting 
less than 40 percent of the face and neck, or; deep acne 
other than on the face and neck, is rated 10 percent 
disabling.  Deep acne (deep inflamed nodules and pus-filled 
cysts) affecting 40 percent or more of the face and neck, is 
rated 30 percent disabling.  Id.  

Under revised Diagnostic Code 7800, for disfigurement of the 
head, face, or neck, a 10 percent rating is warranted for one 
characteristic of disfigurement.  A 30 percent rating is 
warranted for a skin condition with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with two or three characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  

A 50 percent rating is warranted for a skin condition with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears  
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent rating is 
warranted for a skin condition with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Note (1) to Diagnostic Code 7800 lists the eight 
characteristics of disfigurement, for purposes of evaluation 
under 38 C.F.R. § 4.118:  (1) scar 5 or more inches (13 or 
more centimeters (cm.)) in length; (2) scar at least one-
quarter inch (0.6 cm.) wide at widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq 
cm); (7) underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq cm).  
Id.  

Effective August 30, 2002, scars, other than head, face, or 
neck scars that are deep or cause limited motion are rated 
under Diagnostic Code 7801.  Where there is evidence of such 
a scar area or areas exceeding 6 square inches (39 sq. cm.), 
a 10 percent evaluation will be assigned.  A 20 percent 
evaluation is warranted where there is evidence of a scar 
area or areas exceeding 12 square inches (77 sq. cm.).  A 30 
percent evaluation is warranted where there is evidence of a 
scar area or areas exceeding 72 square inches (465 sq. cm.).  
A 40 percent evaluation for area or areas exceeding 144 
square inches (929 sq. cm.) is assignable.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2008).  Scars in widely  
separated areas, as on two or more extremities or on anterior  
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25 (2008).  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1) (2008).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, 
Note (2) (2008).

Superficial scars (not associated with underlying soft tissue 
damage) other than on the head, face, or neck, that do not 
cause limited motion may be assigned a 10 percent rating for 
area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  

Under revised Diagnostic Code 7803, superficial, unstable 
scars warrant a 10 percent evaluation. An unstable scar is 
one where, for any reason, there is frequent loss of skin 
over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2008).

Under the criteria for revised Diagnostic Code 7804, 
superficial scars, painful on examination, warrant a 
10 percent disability rating.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2008).

Under the criteria for revised Diagnostic Code 7805, scars 
may be rated on the limitation of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

The Board notes that revised provisions for evaluating scars 
have been enacted, effective on October 23, 2008.  According 
to the new regulation, the revised provisions are applicable 
only to claims received on or after October 23, 2008.  
73 Fed. Reg. 54708 (Sept. 23. 2008).  

Analysis

In this case, the Veteran maintains that his service-
connected skin disability was more severe than contemplated 
by the initial 10 percent assigned for the period from April 
1992 to July 2005.  To reiterate, the service-connected skin 
disability includes a scar behind the right ear, open 
comedones, and epidermal cysts on the lower, mid, and upper 
back.  By way of reference, a comedo (plural comedones) is a 
dilated hair follicle filled with keratin squamae, bacteria, 
and sebum; the primary lesion of acne vulgaris.  A closed 
comedo is a comedo with a narrow or obstructed opening on the 
skin surface and may rupture, producing a low-grade dermal 
inflammatory reaction (synonym, whitehead), and an open 
comedo is a comedo with a wide opening on the skin surface 
capped with a melanin-containing blackened mass of epithelial 
debris.  STEDMAN'S MEDICAL DICTIONARY, 385, (27th ed. 2001).  

The Veteran has argued that he should be assigned a 
30 percent rating for his skin disability prior to July 1, 
2005.  He asserts it has been recognized that his condition 
is located on at least three places (upper, middle, and lower 
back) and that it is characterized by multiple comedones, as 
well as inflamed, infected, and open cysts.  He says this is 
the equivalent of exudation, and that under the prior rating 
criteria the exudation qualifies him for a 30 percent rating.  
In this regard, the Veteran cites to DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY, 28th  edition, and points out that 
exudation is the escape of fluid.  In general, he argues that 
because of the extensive nature of his lesions, he is 
entitled to a 30 percent rating for his service-connected 
skin disability.  

On review of the record, the Board finds that throughout the 
rating period at issue here, which is the period from 
April 1992 to July 2005, the Veteran's service-connected skin 
disability was manifested primarily by the presence, followed 
by post-surgical residuals, of a cyst on his neck under his 
chin, up to five cystic nodules on his upper, mid, and lower 
back, and open comedones on his neck and upper back.  No 
examiner reported, nor does the Veteran contend, that the 
scar behind the right ear or scar under the chin was painful, 
tender, ulcerated, disfiguring, or caused functional 
impairment.  This precludes the assignment of a separate 
compensable rating based on service-connected scars under the 
old rating criteria for scars with consideration of 
Diagnostic Codes 7800, 7803, 7804, and 7805 as in effect 
prior to August 30, 2002.  As to the period between 
August 30, 2002, through June 30,2002, the revised rating 
criteria likewise do not provide a basis for the assignment 
of a separate compensable rating based on disfigurement of 
the head, face, or necks under revised Diagnostic Code 7800 
or the criteria for scars under Diagnostic Codes 7803, 7804 
and 7805.  

Considering whether a rating in excess of 10 percent is in 
order under the old Diagnostic Code 7806 for the period from 
April 1992 through June 2005, neither the open comedones on 
the neck and upper back, nor the cyst under the chin on the 
neck or other any other cyst or cyst scar has been described 
as disfiguring, let alone, markedly disfiguring, a criterion, 
which if met or approximated, would qualify for the 
assignment of a 30 percent rating under Diagnostic Code 7806 
as in effect prior to August 30, 2002.  Despite the Veteran's 
contentions, other than the abscess, which was treated 
following removal of the cyst on the neck under the chin in 
August 1995, the medical evidence does not show that any 
comedo or cyst was ulcerated, exfoliated, or crusting at the 
time of examination, and because of this it cannot be found 
there was constant exudation, a criterion which, if met, 
would support a 30 percent rating under the prior rating 
criteria.  Further, there is no evidence of constant itching, 
another criterion that could support a 30 percent rating 
under the old Diagnostic Code 7806.  

Another consideration is whether there were extensive 
lesions, which is another criterion that would support 
a 30 percent rating under the old Diagnostic Code 7806.  
Although the Veteran at the December 1993 hearing testified 
that at that time he had a cyst behind his right ear and 
cysts on his back along with a cyst under his chin, when he 
was examined by Dr. Fletcher in June 1995, that physician 
found only one sebaceous cyst under the Veteran's chin and 
one on his back and said the Veteran had no active acneiform 
lesions of any kind.  Further, at the May 1996 VA dermatology 
examination, the Veteran reported occasional black heads on 
his neck and upper back plus a cyst on his right scapula.  
The examiner identified multiple open comedones on the 
Veteran's bilateral neck and upper back, plus one cyst over 
the right scapula.  

Examination in January 1998 showed the Veteran's skin was 
clear at that time except for two acneiform lesions on the 
upper back, and in January 1999 Dr. Glass found two cysts on 
the Veteran's mid back.  In January 1999, Dr. Becker said 
there was evidence of multiple sebaceous cysts on the 
Veteran's back, with two that were about 1-cm in diameter.  
At the March 2000 VA dermatology examination, the examiner 
noted numerous open comedones on the Veteran's neck and 
infra-auricular areas, some open comedones on his upper back 
plus five cystic lesions on the mid back, lower back, and 
upper back, and he said there were no evident associated 
systemic or nervous manifestations.  

At a January 2002 VA physical examination, the examiner said 
there multiple nontender cysts on the Veteran's back, and at 
July 2002 VA skin examination, the examiner said there were 
several small cysts on the upper back.  At that time, the 
examiner said there were scattered open comedones around the 
ears, along the temples, on the sides of the neck and on the 
upper back.  At the next examination in February 2004, 
examination revealed a few closed comedones on the posterior 
neck and back, but none on the face or post-auricular area.  
There was one 6 by 6 millimeter dermal nodule on the right 
scapula.  There were no active lesions when the Veteran was 
examined in May 2004, and although an examiner noted two 
lipoma on the Veteran's back in February 2005, there was no 
mention of comedones, cysts, or residuals thereof.  

The Board acknowledges that the evidence outlined above shows 
that examiners at times reported the presence of "numerous" 
open comedones on the Veteran's neck and evidence of 
"multiple" sebaceous cysts on his back, but this does not, 
in the Board's judgment, amount to extensive lesions that 
would support a 30 percent rating under the old Diagnostic 
Code 7806 at any time during the rating period.  Further, 
these findings are interlaced with other reports that speak 
in terms of "scattered" open comedones around the ears, 
temples and neck and "several" small cysts on the upper 
back as well as a later time when there were a "few" closed 
comedones on the posterior neck and back.  Because of this, 
it is the judgment of the Board that the evidence does not 
show what could be called extensive lesions in the context of 
old Diagnostic Code 7806.  

The Board has also considered whether a rating in excess of 
10 percent for the Veteran's service-connected skin 
disability could be assigned during the period from 
August 30, 2002, through June 2005 under the revised 
Diagnostic Code 7806 or under Diagnostic Code 7828.  As noted 
earlier, a 30 percent rating under the revised Diagnostic 
Code 7806 is warranted if systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required 
for a total duration of six weeks during the past 12-month 
period.  There is no indication in the record, nor has the 
Veteran contended, that he received systemic therapy for his 
service-connected skin disability at any time during the 
August 30, 2002, through June 2005 period.  Alternatively, a 
30 percent rating may be assigned if 20 to 40 percent of the 
whole body is affected by the disability or if 
20 to 40 percent of exposed areas are affected.  The 
available evidence that pertains to the period from 
August 30, 2002, through June 2005 does not include any 
measurement or estimate by any examiner of the percentage of 
either the Veteran's entire body surface area or the 
percentage of exposed areas of the body affected by his 
service-connected skin disability, including open comedones 
and epidermal cysts.  

The Veteran has argued that a 30 percent rating should be 
assigned under the new Diagnostic Code 7806 effective at 
least from September 2001.  In this regard, he has presented 
an Internet article, titled "Total Body Surface Area" from 
Wikipedia, which references St. John Ambulance (2000), First 
Aid:  First on the Scene: Activity Book, Chapter 19.  The 
article states that total body surface area is an assessment 
measure of burns of the skin and that the rule of nines is 
used to determine the total percentage of area burned for 
each major section of the body.  It goes on to say that in 
some cases, the burns may cover more than one body part or 
may not fully cover such a part, and in those cases, burns 
are measured by using the casualty's palm as a reference 
point for one percent of the body.  It presents a table 
showing that for adults, the head and neck constitute 
9 percent of surface area, the anterior torso constitutes 
18 percent of surface area, and the posterior torso 
constitutes 18 percent of surface area.  

The Veteran argues that Dr. Phillips' September 2001 letter 
described epidermal cysts over his entire back and comedones 
over his neck, intra-auricular areas, and upper back.  Using 
the information from the cited article, the Veteran asserts 
that the back and neck represent over 20 percent of the 
surface area of the body and that he should therefore be 
assigned a 30 percent rating under the revised Diagnostic 
Code 7806 as of September 2001 at the latest.  Even if 
correct in his interpretation of the Dr. Phillips' letter, 
which was her interpretation of her review of the Veteran's 
medical records up to and including the March 2000 VA 
dermatology examination, it is important to note that the 
revised Diagnostic Code 7806 may not be applied earlier than 
August 30, 2002.  

Further, reviewing the medical evidence closest in time to 
beginning of the August 30, 2002, through June 2005 period 
shows that a VA examination in July 2002, the examiner spoke 
of scattered open comedones around the ears, temples, sides 
of the neck and upper back and several small cysts on the 
upper back.  This, in the Board's judgment, would not equate 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas.  Further, when the Veteran was next examined 
in February 2004, examination revealed a few closed comedones 
on the posterior neck and back and a dermal nodule on the 
right scapula, which again, in the Board's judgment, could 
not meet or approximate the percentage coverage requirements 
for a 30 percent rating.  The same is so with respect to the 
evidence dated in May 2004, which reportedly showed no active 
lesions and the outpatient visit in February 2005 when the 
examiner noted a lipoma to the right of T12 and a lipoma on 
the right scapula, but did not otherwise identify any cysts 
or open comedones.  

The Board has also considered whether a rating in excess of 
10 percent could be assigned for the period from August 30, 
2002, through June 2005 under Diagnostic Code 7828 for acne.  
The Board notes, however, that a 30 percent rating under that 
diagnostic code requires deep acne (deep inflamed nodules and 
pus-filled cysts) affecting 40 percent or more of the face 
and neck, and there is no evidence of such at any time during 
the rating period.  

Based on the foregoing, the Board finds that from April 1992 
through June 2005, the Veteran's service-connected scar 
behind the right ear was superficial, nondisfiguring, 
nontender, nonulcerated, and did not cause functional 
impairment.  At no time during the period did the service-
connected skin disability, including the scar behind the 
right ear, open comedones, and epidermal cysts on the lower, 
mid, and upper back demonstrate constant exudation, constant 
itching, extensive lesions, or marked disfigurement.  From 
August 30, 2002, through June 2005 the disability was not 
manifested by involvement of 20 to 40 percent of the entire 
body, or by involvement of 20 to 40 percent of exposed areas 
affected, or by the need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  

The Board is aware of the decision of the United States of 
Court of Appeals for Veterans Claims (Court) in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case that concerned the 
evaluation of a service-connected disorder that fluctuated in 
its degree of disability, that is, a skin disorder that had 
"active and inactive stages" or was subject to remission 
and recurrence.  The Court remanded that case for VA to 
schedule Mr. Ardison for an examination during an "active" 
stage or during an outbreak of the skin disorder.  6 Vet. 
App. at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 
676 (1992) (frequency and duration of outbreaks and their 
appearance and virulence during outbreaks must be addressed).  
Thus, the frequency, duration, and severity of skin disease 
exacerbations must be addressed, and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.  In this case, the appeal period spanned more than 
a decade, and the Board has before it all available evidence 
for that period.  There has been more than ample opportunity 
for the examination reports to reflect the severity of the 
Veteran's skin disorder over time.  In addition, the Veteran 
has been provided continuing opportunities to submit evidence 
over this lengthy time span.  

In summary, there is no basis for the assignment of a 
disability evaluation in excess of 10 percent under any 
applicable diagnostic codes.   In determining whether a 
higher rating is warranted for service-connected disability, 
VA must determine whether the evidence supports the Veteran's 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim in which case the claim is 
denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this case, the preponderance of the 
evidence is against an initial rating in excess of 10 percent 
from April 4, 1992, to July 1, 2005.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
the Veteran's service-connected skin disability prior to 
July 1, 2005, is denied.  


REMAND

The remaining issue on appeal is entitlement to an effective 
date earlier than July 1, 2005, for TDIU.  In conjunction 
with this issue, the Veteran's attorney points out that the 
RO has stated that it assigned the July 1, 2005, effective 
date on the ground that was the date it first received 
correspondence indicating the Veteran's claim for individual 
unemployability.  The Veteran's attorney asserts that the RO 
in fact received earlier correspondence and medical evidence 
showing the Veteran was unable to work due to his PTSD and 
refers to three documents:  "the Social Security report 
received January 1998; the December 1999 physician's letter 
[that] states the Veteran cannot work due to his PTSD; and 
the May 2001 VAMC [VA Medical Center] records [that] say the 
Veteran cannot work."  In addition, the Board notes that the 
record shows that the service connection for PTSD has been 
granted effective in December 1993 with a 70 percent rating 
from that date, a temporary total rating from January  
through February 2002, and a 70 percent rating from March 
1, 2002.  The Veteran's appeal as to the initial rating for 
his PTSD, finally decided in a July 2007 Board decision, 
began with the December 1993 effective date.  The Board 
therefore agrees that evidence showing unemployability due to 
PTSD during this period would raise an informal claim for 
TDIU.  See Roberson V. Principi, 251 F.3d 1378, 1383-84 (Fed. 
Cir. 2001); VAOPGCPREC 12-2001.  

The Board has found in the record a December 1999 letter 
report from Robert G. Hillman, M.D., pertaining to the 
Veteran's PTSD and his ability to work.  The record also 
includes May 2001 VA mental health clinic records pertaining 
to treatment of the Veteran's PTSD.  The Board is, however, 
unable to locate what the Veteran's attorney refers to as 
"the Social Security report received January 1998."  The 
record does include records received from the Social Security 
Administration (SSA) in August 2006.  Those records include a 
May 1997 SSA determination denying disability benefits and an 
August 1997 SSA determination affirming the May 1997 
determination.  On the form SSA-831-C3 dated in May 1997, the 
listed diagnosis was chronic left shoulder and neck pain, and 
on the form SSA-831-C3 dated in August 1997, the listed 
diagnoses were cervical strain and left knee/shoulder pain.  
The Board finds no reference to receipt of any SSA records in 
January 1998.  The Board notes, however, that at a VA PTSD 
examination in October 2006 the Veteran reported to the 
psychiatrist that he received Social Security disability for 
medical problems.  This suggests there may exist additional 
SSA records that could pertain to the Veteran's TDIU earlier 
effective date claim.  The Board will therefore request 
further development, to include obtaining any additional SSA 
records that may be available.  In this regard, a request 
should be made to the Veteran's attorney that she provide the 
SSA report to which she has made reference repeatedly.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's attorney and 
request that she provide a copy of the 
document to which she refers as "the 
Social Security report received 
January 1998" and which she contends 
is evidence that the Veteran could not 
work due to his PTSD as early as 
January 1998.  

2.  Obtain from the SSA and associate 
with the claims file any SSA report, 
determination, or decision dated 
subsequent to August 14, 1997, 
pertaining to SSA disability benefits 
for the Veteran as well as copies of 
all medical records underlying that 
determination.  All action to obtain 
the requested records should be 
documented fully in the claims file.  

3.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate 
entitlement to an effective date 
earlier than July 1, 2005, for a TDIU.  
If the benefit sought on appeal remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his attorney an 
opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


